DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claim 10 is cancelled and claim 21 is newly added leaving claims 1-9 and 11-21 pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yada et al. (U.S. Patent Application Publication 2020/0356592) in view of Wu (U.S. Patent Application Publication 2021/0150150).
As per claims 1, 11 and 18, Yada et al. discloses:

receiving, a first request from a user that includes a first plurality of words (Figure 1 and Paragraph [0033] – during the query session the user may submit text information, image information or both in an attempt to answer a question) for a computer-implemented question-answering assistant that uses a structured corpus of a collection of questions and answers and data relating to each of the questions and answers (Paragraphs [0050] & [0064] – the system may utilize a data store containing questions and associated answers); 
determining, by the question-answering assistant using the structured corpus, a first response to the first request without an image received from the user; 
providing the first response to the first request to the user; 
receiving a second request from the user that includes a second plurality of words for the question-answering assistant (Figure 5, items 512 & 518, Figure 8 & Figure 22, item 2108 and Paragraphs [0051], [0055], [0057], [0076] & [0113] – the user inputs a text query); 
receiving, one or more images from the user (Figure 5, items 512 & 518, Figure 8 & Figure 22, item 2106 and Paragraphs [0051], [0056], [0060], [0076] & [0113] – the user inputs an image to assist the query); 
identifying from the one or more images, additional data related to the second request (Figure 8 & Figure 24, item 2402 and Paragraphs [0076] & [0116] – the text query is modified by information derived from the image); and 
providing, by the processor question-answering assisting using the structured corpus and to the user, a second response to the second request, the second response determined in part with the additional data (Figure 8 & Figure 24, item 2406 and Paragraphs [0076] & [0116] – the text query is modified by information derived from the image then search results are provided).
Yada et al. fails to disclose but Wu in the same field of endeavor teaches:
determining, by the question-answering assistant using the structured corpus, a first response to the first request without an image received from the user (Paragraphs [0034], [0042] & [0049] – the system provides answers to questions in text using a question-answer database); 
(Paragraphs [0034], [0042] & [0049] – the system provides answers to questions in text using a question-answer database); 
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer program product of Yada et al. with the text only queries of Wu because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 11 is directed to a system for executing the method of claim 1 so is rejected for similar reasons. See Figure 25 for a computer implementation of the invention.
Claim 18 is directed to a computer program product containing instructions to cause a computer to execute the method of claim 1, so is rejected for similar reasons. See Figure 25 for the computer readable medium implementation of the invention.

As per claims 2 and 12, the combination of Yada et al. and Wu discloses all of the limitations of claims 1 and 11 above. Yada et al. in the combination further discloses:
determining, that more data is needed to provide the second response to the second request (Figure 9 and Paragraph [0077] – the system requests the user to take a picture from a different angle)

As per claims 3 and 13, the combination of Yada et al. and Wu discloses all of the limitations of claims 2 and 12 above. Yada et al. in the combination further discloses:
In response to determining that the more data is needed, a computer implemented request to the user to provide the one or more images that are determined to include the more data (Figure 9 and Paragraph [0077] – the system requests the user to take a picture from a different angle)

As per claims 4 and 14, the combination of Yada et al. and Wu discloses all of the limitations of claims 3 and 13 above. Yada et al. in the combination further discloses:
determining that the user is having difficulty providing the additional data via the second request, wherein providing the second request is further in response to determining that the user is having the (Figure 9 and Paragraph [0077] – the system requests the user to take a picture from a different angle. Requesting the additional image is a determination that the user is having difficulty providing the information).

As per claim 5, the combination of Yada et al. and Wu discloses all of the limitations of claim 1 above. Yada et al. in the combination further discloses:
the second request is an auditory prompt, further comprising using speech-to-text techniques to determine text of the auditory prompt containing the plurality of words (Figure 5, item 508 and Paragraph [0051] – the user input may use speech and speech recognition).

As per claim 6, the combination of Yada et al. and Wu discloses all of the limitations of claim 1 above. Wu in the combination further discloses:
the one or more images include a video stream of images of a camera utilized by the user (Paragraphs [0042], [0048] & [0055]).

As per claims 8, 16 and 20, the combination of Yada et al. and Wu discloses all of the limitations of claims 1, 11 and 18 above. Yada et al. in the combination further discloses:
Determining that a first image of the one or more images does not include the additional data; 
Providing in response to determining that the first image does not include the additional data, a focusing request to the user to provide a second image that includes the additional data; and 
Receiving the second image of the one or more images that includes the additional data (Figure 9 and Paragraph [0077] – the system requests the user to take a picture from a different angle. Requesting the additional image is a determination that the user is having difficulty providing the additional information).

As per claims 9 and 17, the combination of Yada et al. and Wu discloses all of the limitations of claims 8 and 16 above. Yada et al. in the combination further discloses:
Figure 9 and Paragraph [0077] – the system requests the user to take a picture from a different angle. The different angle is relative movement).

As per claim 19, the combination of Yada et al. and Wu discloses all of the limitations of claim 18 above. Yada et al. in the combination further discloses:
determine that the additional data is needed to provide the second response to the second prompt; determine that the user is having difficulty providing more data via the second request and provide, in response to both determining that the more data is needed and determining that the user is having the difficulty, a computer-implemented request to the user to provide the one or more images that are determined to include the more data (Figure 9 and Paragraph [0077] – the system requests the user to take a picture from a different angle. Requesting the additional image is a determination that the user is having difficulty providing the more information).
.
Claims 7, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yada et al. (U.S. Patent Application Publication 2020/0356592) and Wu (U.S. Patent Application Publication 2021/0150150) in view of Koul et al. (U.S. Patent Application Publication 2017/0286383).
As per claim 7, the combination of Yada et al. and Wu discloses all of the limitations of claim 6 above. The combination fails to disclose but Koul et al. in the same field of endeavor discloses:
the camera is integrated into an augmented reality wearable device of the user (Paragraphs [0014-0015] – the device can be smart glasses or augmented reality visors).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer program product of Yada et al. Wu with the augmented reality of Koul et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 15, the combination of Yada et al. and Wu discloses all of the limitations of claim 11 above. The combination fails to disclose but Koul et al. in the same field of endeavor discloses:
(Paragraphs [0026-0027] & [0029] – Video can be provided instead of an image) of a camera integrated into an augmented reality wearable device of the user (Paragraphs [0014-0015] – the device can be smart glasses or augmented reality visors).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer program product of Yada et al. Wu with the augmented reality of Koul et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 21, the combination of Yada et al., Wu and Koul et al. discloses all of the limitations of claim 7 above. Koul et al. in the combination further discloses:
providing a computer-generated voice answering the second request (Paragraph [0064] – the output can be via speaker or headphones); and 
generating, using the augmented reality wearable device, an augmented reality graphical effect configured to be seen by the user that relates to the computer-generated voice (Paragraph [0040] – graphical overlays can be placed on the images).

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 7/14/2021, with respect to the rejections under 35 U.S.C. 112 and 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 112 and 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see pages 14-15, filed 7/14/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 & 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yada et al. and Wu.

Examiner Notes

Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677